Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3, 5-6 and 10 are rejected under 35 U.S.C. 102 (a)(1),(a2) as being anticipated by Makeiff (US 2013 0153508).
	For Claims 1-3, Makeiff discloses a method for preparing a wet gel, which comprises providing a First Liquid containing an organogelator of an alkylated aromatic acid (corresponding to Applicant’s second liquid) and a Second Liquid (corresponding to Applicant’s first liquid), where the First Liquid is subsequently gelled. ([0010]) The First Liquid and the Second Liquid are immiscible. ([0114]) As such, the amount of the First Liquid which is dissolved in 100g of the Second Liquid (if any) would be at most 100g. For Claims 5-6 and 10, kerosene phase and water phase would not react with each other. The water phase does not substantially contain organogelator. ([0125]-[127]) 

4.	Claims 4, 7-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Makeiff does not teach or fairly suggest the present claimed a) the relationship between the specific gravities of the liquids set forth in Claim 4; b) thickness standard deviation set forth in Claim 7; c) first liquid set forth in Claims 8-9; and d) method for producing a xerogel set forth in Claim 11.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
May 29, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765